The defendants appeal from a judgment in favor of the plaintiff. The action grew out of a collision between a motor vehicle operated by the plaintiff's agent and a bus of the defendant company. The collision occurred at the intersection of Montgomery and Summer streets in Paterson. Appellants concede that the case was properly one for the jury.
The first ground for reversal argued is, that the trial judge failed to recall the jury and amplify his charge because of alleged improper remarks made by plaintiff's attorney during the course of his summation. Objection was made to the remarks, when uttered, but counsel did not move that the trial judge strike the same and charge the jury to disregard them. A mere objection did not require the court to make a ruling upon its own motion. The motion addressed to the point made after the jury had retired came too late. State *Page 385 
v. Terry, 91 N.J.L. 539, 543; State v. Hauptmann, 115Id. 412, 416.
We have examined the charge of the court with care, and read as a whole it is an admirable presentation of the law of negligence and contributory negligence as applicable to the facts proved. In conclusion the learned trial judge, with useful embellishments, adopted the language approved by this court in Cohan v.Murray, Griffith and Messler, 106 N.J.L. 144.
The requests to charge, which were refused, were in substance covered by the trial judge. He is under no duty to accept a submitted form of words, when the form which he uses covers the points raised and is correct. We have considered the other matters suggested in the brief, but they are without merit.
The judgment is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 13.
For reversal — None.